Citation Nr: 1720526	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-22 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent service-connected lumbar spine disability from July 21, 2008 through March 4, 2011, and in excess of 40 percent from March 5, 2011 (previously characterized as entitlement to an effective date prior to March 5, 2011, for a grant of a 40 percent evaluation for service-connected lumbar spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gregory T. Shannon



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO continued the 20 percent rating for the Veteran's lumbar spine disability.  During the appeal, jurisdiction transferred to the RO in Detroit, Michigan.

In an April 2011 rating decision, the RO granted an increased rating to 40 percent for the Veteran's lumbar spine disability, effective March 5, 2011.  The Veteran expressed disagreement with the effective date of the 40 percent rating and the claim is now properly before the board.

The issues of clear and unmistakable error in a July 1974 rating decision denying an increased rating for the Veteran's lumbar spine disability and clear and unmistakable error in an April 2002 rating decision granting an increased rating to 20 percent, but not higher, for the Veteran's lumbar spine disability have been raised by the record in a statement received September 27, 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

During the appeal period, the Veteran's service-connected lumbar spine disability was manifested by no worse than limitation of flexion to 30 degrees; there is no competent evidence of unfavorable ankylosis, additional neurologic disability manifestations, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

CONCLUSION OF LAW

The criteria for a schedular rating of 40 percent, but no higher, for service-connected lumbar spine disability have been met since July 21, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.10 4.40, 4.45, 4.59, 4.71a (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2014); 38 C.F.R. §§ 3.102 and 3.159 (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In August 2008, the RO provided notice that met these requirements.  

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, VA examination reports and statements from the Veteran, his prior employer and ex-wife.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  After a careful review of the file, the Board finds that all necessary development has been accomplished, with regard the Veteran's lumbar spine disability, and therefore appellate review may proceed without prejudice to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009).

II.  Lumbar Spine Disability Rating

The Veteran's statements and the examiners' observations and opinions, coupled with other lay statements, discussed below, support that the Veteran's lumbar spinal disability most nearly approximates a 40% rating from July 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.   Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The Veteran's lumbar spine disability is currently rated under 38 C.F.R. §§ 4.71a , Diagnostic Code (DC) 5242, which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

In this case, the general rating formula for diseases and injuries of the spine is appropriate in that the medical evidence of record indicates that the Veteran's service-connected lumbar spine disability is primarily manifested by pain and loss of motion, which is congruent with the criteria set out in the general rating formula for diseases and injuries of the spine.  The record is silent for any lay or medical evidence of incapacitating episodes or neurological complications.  

In his July 2008 claim of entitlement to an increased rating for a lumbar spine disability, the Veteran stated that he experiences constant pain (7/10), which increases through physical exertion, driving, heaving lifting, sitting and standing on his feet.  He further stated that his exacerbated pain levels are like a knife blade going into his back (10/10), and that he experiences the exacerbated pain on a weekly basis.

The Veteran was afforded a VA examination in September 2008, at which time he made similar complaints, specifying that his pain becomes exacerbated with any type of cold or damp weather, any type of standing greater than 15 to 20, minutes, any type of walking, greater than 30 minutes, any type of bending, any type of driving greater than 15 to 20 minutes and any type of lifting greater than 20 pounds.

During the examination the Veteran's gait was moderately stooped and antalgic, and he had diffuse lumbosacral paraspinal spasm and tenderness.  The examiner reported range of motion was measured and the Veteran's flexion was restricted to 40 degrees, with pain beginning at 10 degrees.  The examiner further reported that the Veteran was unable to do repetitive movement because of severe pain and that the Veteran "actually begins almost crying because of the severity of his pain with any attempted movement."  The examiner assessed the Veteran with diffuse degenerative arthritis and degenerative disk disease (DDD) of the lumbosacral spine, most pronounced at L3, L4 and L5, with encroachment of the intervertebral foramina at L3 and L4.  The examiner further assessed that the Veteran is unable to do repetitive movements due to chronic pain and that there is mild impairment of daily occupational activities secondary to his low back condition.

The Veteran was afforded another VA examination in March 2011, which addressed his service-connected lumbar spine disability.  The Veteran report similar symptoms, including pain and weekly flare-ups.  The examiner also noted, fatigue, stiffness, spasm and stabbing, sharp pain.  The Veteran's gait was noted as normal, but kyphosis was noted.  The examiner noted objective abnormalities including spasm, pain with motion (with and without repetition) and tenderness.  The Veteran's flexion range of motion was documented as 0 to 30 degrees.  The examiner noted that an x-ray from August 2009 revealed severe DDD of L3-L4, with nearly ankylosed segment, and mild to moderate DDD of the remaining lumbar spine.  The Board notes the August 2009 x-ray report also indicated that there are facet degenerative changes, most severe at L4-L5 and L5-S1 bilaterally.  The examiner diagnosed lumbar spine DDD, severe at L3-L4 with nearly an ankylosed segment.  The examiner further noted limitations on occupational and daily activities including decreased mobility, problems with lifting and carrying, difficulty reaching, pain and moderate effect on chores, exercise, recreation, lifting, carrying and driving.  

Although there is a difference in the measured flexion and some of the observations made by the examiners, e.g. repetitive motion, the symptoms and limitations noted by the examiners and the Veteran are relatively consistent between 2008 and 2011, despite an on the job injury in August 2009.  Furthermore, the RO does not appear to have adequately taken into account the Veteran's pain and all relevant law in assessing his rating in 2008, as there is limited discussion of his pain and no consideration of 38 C.F.R. §§ 4.40, 4.45 or 4.59 in the October 2008 rating decision.  Additionally, the RO did not consider a letter from the Veteran's then employer.

In a letter dated September 9, 2008, the Veteran's then employer indicated that over the previous five years his physical ability seemed to deteriorate slowly, but noticeably, and that after a "normal" day of work he comes in stooped and ailing.  The employer went on to state that as of late it has affected his job more and more and that he cannot put in as many hours as he was able to put in just a year prior.  The employer opined that the Veteran would not be able to function in his current job much longer.  

The Veteran's then wife submitted a statement in May 2010, in which she stated that since 2008 she has noticed the Veteran's back problems worsen as a result of back pain and that he has become less physically active, not wanting to care for their home and engaging in less recreational activities.  

The Board has considered whether an increased rating is warranted for the Veteran's lumbar spine disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§  4.40 , 4.45 and 4.59 and the Court's holding in DeLuca.  Accordingly, in light of the impairment of the Veteran's forward flexion to 40 degrees with pain beginning at 10 degrees (see the VA examination report dated September 2008), the Veteran's severe DDD, with nearly ankylosed segment, document by the August 2009 x-ray report, and in consideration of his reports of flare-ups of lumbar spine symptoms, the Board finds that the Veteran's service-connected lumbar spine disability most nearly approximates the criteria required for a 40 percent disability rating.  See 38 C.F.R. § 4.7 (2016). 

With respect to the question of whether the Veteran is entitled to a rating in excess of 40 percent, the Board notes that in a June 2012 statement, the Veteran noted that he was not seeking a rating higher than 40 percent, but consideration of a higher rating during the pendency of this appeal has be given for his service-connected lumbar spine disability.  Therefore, the issue of an extra-schedular rating for this disability or in combination with other service-connected disabilities was not raised by the Veteran or the record. Yancy v. McDonald, 27 Vet. App 484 (2016).

Neither the Veteran's treatment records nor the VA examination reports indicate that there has been unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain findings reflecting that there is at most a nearly ankylosed segment of his lumbar spine, which does not equate to unfavorable ankylosis as defined in Note (5) to the General Rating Formula for Diseases and Injuries of the Spine.  Range of motion testing shows that the Veteran's spine is not fixed in flexion or extension.  Similarly, the lay statements do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  In this regard, the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not applicable, as range of motion findings will not impact the Board's decision on appeal.

Finally, the evidence does not reflect that the Veteran's lumbar spine disability causes unemployability.  Although the Veteran did experience difficulty maintaining the position he held in September 2008, the record does not support that his service-connected disabilities makes him unemployable.  Rather, the 2011 VA examination shows that although the Veteran was not employed, the effect of his lumbar spine disability on his usual occupation was that he would be assigned different duties.  Furthermore, although the Veteran indicated in a July 2013 statement that his employment was terminated in October 2009 because of his lumbar spine disability, an October 2009 letter from his employer, and a statement the Veteran made during a VA examination in June 2010, indicate the position was eliminated by the company permanently, rather than the Veteran being removed from the position.  Additionally, the June 2010 examination indicates the Veteran retired in November 2009, despite the October 2009 letter from his employer indicating the possibility of a new position being available once he was cleared to return to work, following a work injury.  Consequently, there is no implicit claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). 
 
Accordingly, the evidence of record reflects the symptoms of the Veteran's lumbar spine disability more nearly approximate a rating of 40 percent, but no higher, throughout the appeal period.  The benefit of the doubt doctrine has been resolved in favor of the Veteran with regard to the 40 percent rating assigned and is otherwise inapplicable because the preponderance of the evidence is against any higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating of 40 percent disabling, but not more, for a lumbar spine disability, from July 21, 2008, is granted.	



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


